Motion to stay enforcement of judgment granted upon condition that defendants continue the deposit with the county clerk of Westchester county of the 5,000 shares of the stock in question, and upon the further condition that defendants give a bond, with corporate surety, in the sum of $2,500, as security for any loss that may occur by depreciation of the stock so deposited, and that they perfect and argue the appeal at the May term; *736otherwise, motion denied. Present — Lazansky, P. J., Young, Kapper, Carswell and Scudder, JJ.